Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 20, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  144806                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  JACQUELYN ROBBINS,                                                                                                 Justices
           Plaintiff-Appellee,
  v                                                                SC: 144806
                                                                   COA: 300842
                                                                   Oakland CC: 2009-106178-NO
  VILLAGE CREST CONDOMINIUM
  ASSOCIATION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 7, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Hoffner v
  Lanctoe, 492 Mich 450 (2012).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 20, 2013                      _________________________________________
           s0313                                                              Clerk